                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

TYLER STANLEY,

                            Plaintiff,                         OPINION AND ORDER
       v.
                                                                    19-cv-132-slc
JOHN KIND,

                            Defendant.


       Pro se plaintiff Tyler Stanley, who currently is incarcerated at Green Bay

Correctional Institution (GBCI), is proceeding in this lawsuit against defendant John Kind,

who allegedly ignored Stanley’s reports that he was being threatened with physical harm.

Stanley has two motions pending before the court: a July 15, 2019 motion to call Sgt.

Singerstrom and Captain Jay Vanlanen as witnesses (dkt. 27), and an August 1, 2019

submission related to his efforts to obtain certain prison forms (dkt. 28). I am denying

both motions.

       Stanley’s motions appear to be attempts to obtain discovery related to his claim

against Kind. Discovery began two weeks ago, after my pretrial telephonic conference

with Stanley and the defendant’s attorneys on August 20, 2019. This was Tyler’s

second preliminary pretrial conference with this court: I also talked to Stanley on July

30, 2019 in his Case No. 19-cv-22-slc, in which he claims inadequate dental care. Tyler

now has two copies of this court’s preliminary pretrial conference order and has talked

to me twice about how discovery works in federal civil lawsuits. Going forward, Stanley

should direct his requests related to this lawsuit to defense counsel, and he should

follow the Federal Rules of Civil Procedure related to discovery to collect potential
evidence to prepare those requests.    At this point, I am denying Stanley’s motions

seeking documents and witnesses.



                                       ORDER

      IT IS ORDERED that plaintiff Tyler Stanley’s motions (dkt. 27, 28) are DENIED

without prejudice.

          Entered this 4th day of September, 2019.



                                        BY THE COURT:

                                        /s/
                                        _______________________
                                        STEPHEN L. CROCKER
                                        Magistrate Judge




                                           2
